Third District Court of Appeal
                               State of Florida

                        Opinion filed January 5, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-595
                       Lower Tribunal No. 19-29666
                          ________________


                              David Cohen,
                                  Appellant,

                                     vs.

                         Angela Maria Patino,
                                  Appellee.



    An Appeal from the Circuit Court for Miami-Dade County, Carlos
Guzman, Judge.

     Ernesto S. Medina, for appellant.

      Varca Law, PLLC, and Christopher A. Varca (Deerfield Beach), for
appellee.


Before SCALES, LINDSEY, and HENDON, JJ.

     PER CURIAM.

     Affirmed.